Browning, J.,
delivered the opinion of the court.
Final judgment in this case was entered September 23, 1932. The petition for a writ of error and supersedeas *657and the transcript of the record were filed! with the clerk of this court at Richmond on March 20, 1933; the writ of error and supersedeas was awarded April 5,1933; and the record came into the hands of the clerk at Staunton April 10, 1933. The petition and record were filed with the clerk at Richmond only three days before the expiration of the appeal limitation of six months. As the time between the receipt of the record by the clerk at Richmond and the time when it came into the hands of the clerk at Staunton must be excluded in computing the elapsed time, when the clerk at Staunton received the record it was necessary that the supersedeas bond be given on or before April 13, 1933. It was given on the 20th of April, 1933. It is thus seen that the writ of error and supersedeas was not perfected until after the statutory period of six months from the date of the judgment had elapsed.
This court must, therefore, sustain the motion to dismiss the case.

Dismissed.